      Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 1 of 6 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS               )
AND DECORATORS PENSION FUND,                   )
TRUSTEES OF THE CHICAGO PAINTERS               )
AND DECORATORS WELFARE FUND,                   )
TRUSTEES OF THE CHICAGO PAINTERS               )
AND DECORATORS DEFERRED SAVINGS                )
FUND, TRUSTEES OF THE CHICAGO                  )
PAINTERS AND DECORATORS                        )
APPRENTICESHIP FUND, TRUSTEES OF               )
THE CHICAGO PAINTERS AND                       )      No. 20-cv-6804
DECORATORS SCHOLARSHIP FUND,                   )
AND TRUSTEES OF THE CHICAGO                    )
PAINTERS AND DECORATORS JOINT                  )
COOPERATION TRUST FUND,                        )
                                               )
                           Plaintiffs,         )
                                               )
      v.                                       )
                                               )
DOLMEN CONSTRUCTION INC.,                      )
a dissolved Illinois corporation.              )
                                               )
                           Defendant.          )

                                         COMPLAINT

      Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS

PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS

WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS

DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys,

Donald D. Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski, and ARNOLD
       Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 2 of 6 PageID #:2




AND KADJAN LLP, complain against Defendant, DOLMEN CONSTRUCTION INC., a

dissolved Illinois corporation, as follows:

                                          COUNT I Audit

                                      Jurisdiction and Venue

       1.      Jurisdiction of this cause is based on Section 502 of the Employee Retirement

Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.

Section 1331. Jurisdiction is also founded on Section 301 of the National Labor Relations Act,

29 U.S.C. Section 185 (c), et seq, and under federal common law.

       2.      The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section

1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

                                              The Parties

       3.      The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the

Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

       4.      The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council #14 and its affiliated locals (the

“Union”) and certain employer associations whose employees are or were covered by one or

more collective bargaining agreements with the Union.
      Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 3 of 6 PageID #:3




       5.     The Funds are maintained and administered in accordance with and pursuant to

the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, et seq., as amended,

ERISA, 29 U.S.C. Section 1001, et seq., and also pursuant to the terms and provisions of the

collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which

established the Funds.

       6.     Defendant DOLMEN CONSTRUCTION INC., a dissolved Illinois corporation

(“DOLMEN”), is an employer engaged in an industry affecting commerce. On or about April 5,

2018, DOLMEN, by and through its President, Lila Martinez, became a member of the Finishing

Contractors Association of Chicago (the “FCA”) and thereby agreed to be bound by the

provisions of the existing Labor-Management Agreement between the FCA and the Painters’

District Council No. 14 (the “Union”) and any subsequent agreements negotiated between the

Union and certain employer associations. See copy attached as “Exhibit A”.

                                       The Agreements

       7.     Pursuant to the provisions of the Labor Agreement, DOLMEN is bound to the

Trust Agreements and is required to make periodic contributions to the Funds for each hour

worked by its bargaining unit employees working within the occupational and jurisdictional

scope described therein at the rate and in the manner specified by the Labor Agreement and the

Trust Agreements. In addition, DOLMEN is required to make contributions to the Funds

measured by hours worked by subcontractors performing painters’ or tapers’ work who fail to

make contributions to the Funds.

       8.     Under the terms of the Labor Agreement and Trust Agreement to which it is

bound, DOLMEN is required to submit all necessary books and records to Plaintiffs’ auditor for

the purpose of determining whether or not DOLMEN is in compliance with its obligation to
       Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 4 of 6 PageID #:4




contribute to the Funds. In addition, the Labor Agreement and the Trust Agreements require

DOLMEN to pay liquidated damages, interest, auditor’s fees, and all attorney’s fees and court

costs incurred by the Funds in the collection process.

                                               The Claim

        9.       Plaintiffs are advised that DOLMEN has breached the provisions of the Labor

Agreement and Trust Agreement by failing to produce all of the required books and records

necessary for the audit for the period of April 1, 2018 through the present despite repeated

requests that it do so.

        10.      Plaintiffs have been required to employ the undersigned attorneys and their law

firm to collect the monies that may be found to be due and owing from DOLMEN.

        11.      DOLMEN is obligated to pay the attorneys’ fees and court costs incurred by the

Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section

1132(g)(2)(D).

        12.      Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

                 (i)      interest on the unpaid contributions; or

                 (ii)     liquidated damages provided for under the Trust Agreements not in excess

                          of 20% of the amount that is due.

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.       This Court order DOLMEN to submit all necessary books and records to

Plaintiffs’ auditors for the purpose of determining whether or not it is in compliance with its

obligation to contribute to the Funds for an audit for the period of April 1, 2018 through the

present.
      Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 5 of 6 PageID #:5




       B.      That judgment be entered in favor of Plaintiffs and against DOLMEN in the

amount shown to be due on the above audit.

       C.      This Court enjoin DOLMEN from violating the terms of the collective bargaining

agreement and Trust Agreement by failing to make timely payments to the Funds and DOLMEN

be ordered to resume making those payments.

       D.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       E.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                             Respectfully submitted,

                                             TRUSTEES OF THE CHICAGO PAINTERS
                                             AND DECORATORS PENSION FUND, et al.,


                                             By: /s/Brian C. James
                                                One of Plaintiffs’ Attorneys


DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES
GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415
Case: 1:20-cv-06804 Document #: 1 Filed: 11/17/20 Page 6 of 6 PageID #:6
